DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 11, 12, 14, 16, and 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a shading 
Claims 3, 6, 7, 11, 12, 14, 16, and 18-21 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US Pub. 20120287523 and hereafter Wu).
As per claim 22, Wu teaches (in figures 5-13) a display panel, comprising a substrate (glass substrate see paragraph 26), wherein the substrate comprises: a color photoresist layer (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29), comprising at least tree color photoresist sub-layers of different colors, wherein the color photoresist sub-layers are spaced apart from each other on the substrate (separated by non-transmitting regions); and a shading layer (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29), disposed between every two neighboring 
As per claim 25, Wu teaches (in figures 5-13) that the first shading sub-layer and the second shading sub-layer each have a flat surface (see figure 13).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 3rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 12, 14, 16, 18-20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20120287523 and hereafter Wu) in view of Tseng et al. (US Pub. 20110001909 and hereafter Tseng).
As per claim 1, Wu teaches (in figures 5-13) a display panel, comprising a substrate, wherein the substrate comprises: a color photoresist layer (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29), comprising at least three color 
Wu does not specifically teach that an optical density of the shading layer is greater than 4. 

As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the optical density of the shading layer to be greater than 4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)).  
As per claim 6, Wu teaches (in figures 5-13) that each of the color photoresist sub-layers (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is integrated with a neighboring shading sub-layer of a same color (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29).
As per claim 7, Wu teaches (in figures 5-13) that the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) have a similar thickness (see figure 13).
Wu does not explicitly teach that the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer have a same thickness.
However, the ratios of the thicknesses of the overlapping shading sub-layers is a result effective variable in that if ratios of the thicknesses of the overlapping shading sub-layers are too large or too small the shading sub-layers will fail to properly block the required wavelengths of 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer to be the same, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
As per claim 11, Wu teaches (in figures 5-13) that each of the shading sub-layers (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29) has a flat surface (see figure 13).
As per claim 12, Wu teaches (in figures 5-13) that a side surface of each of the shading sub-layers (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29) adjacent to one of the color photoresist sub-layers (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is flat (see figure 13).
As per claim 14, Wu teaches (in figures 5-13) that the substrate is a color film substrate (see paragraph 26).
As per claim 16, Wu does not specifically teach a drive circuit for driving the display panel. 
However, Tseng teaches (in figure 6) providing a drive circuit (220) and pixel electrodes (240), a liquid crystal layer (710) and an opposite substrate (720). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive circuit, pixel electrodes, liquid crystal layer and opposite substrate as suggested by Tseng. 
The motivation would have been to provide a complete display device capable of displaying images to a user. 
As per claim 18, Wu teaches (in figures 5-13) that each of the color photoresist sub-layers (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is integrated with a neighboring shading sub-layer of a same color (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29).
As per claim 19, Wu teaches (in figures 5-13) that the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) have a similar thickness (see figure 13).
Wu does not explicitly teach that the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer have a same thickness.
However, the ratios of the thicknesses of the overlapping shading sub-layers is a result effective variable in that if ratios of the thicknesses of the overlapping shading sub-layers are too large or too small the shading sub-layers will fail to properly block the required wavelengths of light inhibiting the ability of the shading sub-layers to prevent light leakage from the backlight or the reflection of external light in the regions between pixels.   
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer to be the same, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
As per claim 20, Wu teaches (in figures 5-13) that the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer, and the third shading sub-layer have a flat rectangular shape.
As per claim 21, Wu teaches (in figures 5-13) that the first shading sub-layer, the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) that are stacked to form each piece of the shading layer disposed between every two neighboring color photoresist sub-layers have the same area and coincide with each other when seen from a direction perpendicular to the first through third shading layers (see figures 5-13 and paragraphs 5-13).
As per claim 23, Wu teaches (in figures 5-13) every limitation of claim 22 as shown above. 
Wu does not specifically that that the shading layer has an optical density greater than 4.
However, Tseng teaches (in figure 1) that the optical density of a shading layer (232 and 250) is a result effective variable in that as the optical density decreases so does the light shielding effect of the shading layer and the contrast of the display (see paragraphs 26 and 34).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the optical density of the shading layer to be greater than 4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20120287523 and hereafter Wu) and Tseng et al. (US Pub. 20110001909 and hereafter Tseng) as applied to claim 1 above and in further view of Itou et al. (US Pub. 20160178963 and hereafter Itou). 
As per claim 3, Wu teaches (in figures 5-13) that the thickness of the color photoresist layer (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) is equal to the sum of the thickness of the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) (see figure 13) and that each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer have a similar thickness (see figure 13).
Wu does not specifically teach that a thickness of the color photoresist layer is between 1.5 µm to 3 µm, and a thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer is between 0.5 µm to 1 µm. 
However, Itou teaches that the general thickness of a color filter is approximately 1.5 µm (paragraph 139). 
Additionally, the thicknesses of the color photoresist sub-layers and the ratios of the thicknesses of the overlapping shading sub-layers are result effective variables in that if the color photoresist sub-layers are too thin color purity will be reduced and if the color photoresist sub-layers art too thick transmittance will be reduced and the brightness of the display will be reduced and if ratio of the thickness of the overlapping shading sub-layers is too large or too small the shading sub-layers will fail to properly block the required wavelengths of light inhibiting the ability of the shading sub-layers to prevent light leakage from the backlight or the reflection of external light in the regions between pixels.   
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of the color photoresist layer to be between 1.5 µm and 3 µm, and set the thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer to be between 0.5 µm to 1 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20120287523 and hereafter Wu) in view of Chen (US Pub. 20040233352) and Tseng et al. (US Pub. 20110001909 and hereafter Tseng). 
As per claim 15, Wu teaches (in figures 5-13) a method for manufacturing a display panel, comprising: forming a color photoresist layer (red, blue, and green photoresists in the light-transmitting regions see paragraphs 23 and 27-29) and a shading layer (red, blue, and green photoresists in the non-transmitting regions see paragraphs 23 and 27-29) having a same thickness as that of the color photoresist layer on a substrate (see paragraph 26 and figure 13); arranging the shading layer between neighboring color photoresist sub-layers, wherein the shading layer and the color photoresist sub-layers are made of a same material (see paragraphs 27-29); and forming, by exposure, a first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27) and a corresponding color photoresist sub-layer (red photoresist formed in the light-transmitting regions see figures 5-7 and paragraphs 23 and 27), a second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28) and a corresponding color photoresist sub-layer (green photoresist formed in the light-transmitting regions see figures 8-10 and paragraphs 23 and 28), and a third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) and a corresponding color photoresist sub-layer (blue photoresist formed in the light-transmitting regions see figures 11-13 and paragraphs 23 and 29) on the substrate, fully exposing and developing the color photoresist layer at a position corresponding to the color photoresist layer, and partially exposing and developing the shading layer at a position corresponding to the shading layer (see paragraphs 27-29); wherein the shading layer is formed by stacking the three shading sub-layers comprising the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer; wherein the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer respectively correspond to colors of red, green, and blue: and wherein the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer are stacked in sequence, wherein each piece of the shading layer that is disposed between every two neighboring color photoresist sub-layers is formed by stacking the first shading sub-layer, the second shading sub-laver, and the third shading sub-layer one over the former in sequence (see paragraphs 27-29 and figures 5-14).
Wu does not specifically teach that the exposure process uses a mask comprising a first transparent area, configured to fully expose and develop the color photoresist layer at a position corresponding to the color photoresist layer, and a second translucent area, configured to partially expose and develop the shading layer at a position corresponding to the shading layer or that an optical density of the shading layer is greater than 4. 
However, Chen teaches (in figures 5 and 6A-6B) using a mask (42) comprising a transparent area (44) configured to fully expose and develop a color photoresist layer at a position corresponding to the color photoresist layer and a second translucent area (46), configured to partially expose and develop the shading layer at a position corresponding to the shading layer (see figure 5 and paragraph 22). 
Additionally, Tseng teaches (in figure 1) that the optical density of a shading layer (232 and 250) is a result effective variable in that as the optical density decreases so does the light shielding effect of the shading layer and the contrast of the display (see paragraphs 26 and 34).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a mask as suggested by Chen to form the color photoresist layer and the shading layer in Wu in order to provide a repeatable means of full and partial exposure and to set the optical density of the shading layer to be greater than 4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 20120287523 and hereafter Wu).
As per claim 24, Wu teaches (in figures 5-13) every limitation of claim 22 as shown above, and that the first shading sub-layer (red photoresist formed in the non-transmitting regions see figures 5-7 and paragraphs 23 and 27), the second shading sub-layer (green photoresist formed in the non-transmitting regions see figures 8-10 and paragraphs 23 and 28), and the third shading sub-layer (blue photoresist formed in the non-transmitting regions see figures 11-13 and paragraphs 23 and 29) have a similar thickness (see figure 13).
Wu does not explicitly teach that the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer have a same thickness.
However, the ratios of the thicknesses of the overlapping shading sub-layers is a result effective variable in that if ratios of the thicknesses of the overlapping shading sub-layers are too large or too small the shading sub-layers will fail to properly block the required wavelengths of light inhibiting the ability of the shading sub-layers to prevent light leakage from the backlight or the reflection of external light in the regions between pixels.   
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the thickness of each of the first shading sub-layer, the second shading sub-layer, and the third shading sub-layer to be the same, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)). 
Response to Arguments
Applicant’s argument 1 with respect to claim(s) 1, 3, 6, 7, 11, 12, 14-16, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's argument 2 with respect to claim(s) 1, 3, 6, 7, 11, 12, 14-16, and 18-21 and 24 have been fully considered but they are not persuasive. 
Specifically, applicant argues that because Tseng teaches an optical density of 1.8-4 even if the optical density is a result effective variable a person having ordinary skill in the art would not go beyond the taught range. This argument is unpersuasive. 
While Tseng does teach an optical density range of 1.8-4 Tseng also teaches that optical density is a result effective variable and does not criticize, discredit, or otherwise discourage the claimed range and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II) (A) and (B)) applicant’s claimed range is obvious over the cited references.
Additionally, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
 Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US Pub. 20130301153) is cited for teaching (in figures 1-3) a color filter substrate comprising a color photoresist layer and a shading layer formed of three shading sub-layers of different colors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871